Appeal by defendant, as limited by his brief, from a sentence of the Supreme Court, Queens County, imposed May 24, 1972. Sentence reversed, on the law, and ease remitted to the Criminal Term for resentencing. Defendant must be permitted to exercise his right of allocution (CPL 380.50; People V. Perec, 45 A D 2d 1039; People V. Pringle, 44 A D 2d 845; People v. Kidd, 42 A D 2d 910), although we do not agree with his *792contention, that the sentence was excessive. We note that defendant has been released on parole. Gulotta, P. J., Hopkins, Martuscello, Latham and Shapiro, JJ., concur.